Citation Nr: 1632362	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of colorectal cancer, to include as secondary to in-service herbicide and/or asbestos exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to in-service herbicide and/or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  He received a Bronze Star Medal and Army Commendation Medal for his honorable service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  After remanding the issue in October 2008, the Board denied entitlement to service connection for residuals of colorectal cancer (claimed as a stomach disorder) in an April 2010 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court issued an order granting Joint Motion for Remand (JMR).  After several additional remands, the Board denied service connection for residuals of colorectal cancer and service connection for a gastrointestinal disorder (other than residuals of colorectal cancer) in a July 2013 decision.  The Veteran appealed this denial to the Court as well.  The Court granted a September 2014 JMR.  These matters were remanded by the Board in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2015 Board remand requested responses to several questions as to the Veteran's colorectal cancer, including requesting that the examiner respond to the April 2012 private opinion by Dr. C.R., which found that it was at least as likely as not that the Veteran's cancer was caused by asbestos exposure in service.  Unfortunately, the October 2015 response to this request was "Dr. Rogers['s] findings, opinion and rationale are accurate and I concur with them.  The literature strongly supports these conclusions and there is no evidence that is not in agreement."  It appears that the October 2015 examiner responded to the September 2012 VA examiner's negative etiological opinion, rather than the April 2012 positive private etiological opinion.  Therefore, a supplemental opinion that responds to the private opinion is required to substantially comply with the September 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, the October 2015 medical opinion as to GERD is also inadequate.  The September 2014 JMR asserted that the September 2012 examination was not adequate in its discussion of the in-service heartburn asserted by the Veteran and the relationship of that heartburn to his current GERD.  The May 2015 opinion simply stated that "[t]here is no clinical nexus and the history and records do not support a link between his service condition and development of GERD" without providing any specifics.  The October 2015 opinion does not discuss the Veteran's in-service complaints.  Upon remand, a supplemental opinion should be obtained that fully considers any possible relationship between the Veteran's in-service heartburn complaints and his current GERD.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the author of the October 2015 opinion, Dr. D.T., or another appropriate VA clinician if Dr. D.T. is unavailable.  After reviewing the claims file, the clinician is asked to provide the following supplemental opinions:

i) Do you concur or disagree with the findings, opinions, and rationale expressed by Dr. C.R. in his April 2012 private medical opinion?  If in disagreement, what do you see in the record and/or understand based on the current knowledge of the medical community that supports your opinion?  Please note that this question refers to an April 2012 private opinion, which concluded that it is at least as likely as not that the Veteran's colon cancer is the result of his exposure to asbestos while working as a military mechanic.  

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD is caused by or related to service, to specifically include the Veteran's report of in-service heartburn symptoms?  The examiner is to specifically state which facts of the record and/or medical principles support his or her opinion.  A full explanation of the rationale for the opinion is required.  

Any opinion offered must be supported by a complete rationale that references specific facts or medical principles, rather than broad conclusory statements.

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




